Appellant was convicted in the district court of Henderson county of bigamy, and his punishment fixed at two years in the penitentiary.
The record is devoid of bills of exception. The statement of facts shows abundant testimony and proof of a marriage of appellant prior to the alleged bigamous marriage. We deem the testimony amply sufficient. The charge of the trial court seems to have been perfectly satisfactory to appellant. The evidence reflects some little uncertainty as to whether appellant's name is Mitchell or Mitcham, but no suggestion was made to the trial court of the fact that appellant was indicted in any other than his true name, and there being ample testimony to support the proposition that he was commonly known by the name alleged in the indictment, no question is further presented for our consideration.
Finding no error in the record, the judgment will be affirmed.
Affirmed.